305 F.2d 289
UNITED STATES of America, Appellee,v.Kalman GREENHILL, Defendant-Appellant.
No. 369.
Docket 27372.
United States Court of Appeals Second Circuit.
Argued June 4, 1962.
Decided June 29, 1962.

Jacob W. Friedman, New York City, Jerome H. Diamond, Martin Besen and Irving Fishman, New York City, on the brief, for defendant-appellant.
Eugene Gressman, Washington, D. C., Jerome H. Diamond, New York City, on reply brief, for defendant-appellant.
Thomas Day Edwards, Asst. U. S. Atty. (Robert M. Morgenthau, U. S. Atty., for Southern Dist. of New York, Andrew T. McEvoy, Jr., Asst. U. S. Atty., on the brief), for appellee.
Before LUMBARD, Chief Judge, and CLARK and WATERMAN, Circuit Judges.
PER CURIAM.


1
We summarily affirm the conviction of the appellant Kalman Greenhill for fraudulently transferring property of the Westco Steel Company in contemplation of a bankruptcy proceeding by said company and with the intent to defeat the bankruptcy law in violation of 18 U.S.C. § 152, as we find no merit in the appellant's contentions.


2
The trial judge committed no errors in his rulings on evidence and the appellant's requests that an accountant's report be produced. In any event, appellant was not harmed by his lack of the report in question, since apparently it would not have been admissible as evidence, and was based on books which were available to the appellant.


3
The charge to the jury was fair and accurate and adequately covered all the matters on which the jury required instruction. There was ample evidence to support the verdict.


4
Affirmed.